 
Exhibit 10.1
 

 
AMENDMENT NO. 1
(Amended and Restated Credit Agreement)


This Amendment No. 1 ("Agreement") dated as of January 16, 2009 ("Effective
Date") is among Abraxas Energy Partners, L.P., a Delaware limited partnership
("Borrower"), the lenders party to the Credit Agreement described below from
time to time as Lenders, and Société Générale, as Administrative Agent (in such
capacity, the "Administrative Agent") and as Issuing Lender (in such capacity,
the "Issuing Lender").


RECITALS


A.                      The Borrower, the Lenders, the Issuing Lender and the
Administrative Agent are parties to the Amended and Restated Credit Agreement
dated as of January 31, 2008, (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement";
each capitalized term defined in the Credit Agreement and used herein without
definition shall have the meaning assigned to such term in the Credit Agreement,
unless expressly provided to the contrary).


B.                      Contemporaneously herewith, the Borrower, the
Subordinated Agent and the Subordinated Lenders (each as defined in the Credit
Agreement) propose to make certain amendments to the Subordinated Credit
Agreement (as defined in the Credit Agreement) pursuant to that certain
Amendment No. 1 dated as of January 16, 2009 (the "Subordinated Credit Agreement
Amendment") among the Borrower, the Subordinated Agent and the Subordinated
Lenders.


C.                      The Borrower has requested that the Lenders (a) consent
to (i) the Subordinated Credit Agreement Amendment and (ii) the terms of that
certain Amendment No. 1 to Intercreditor Agreement and Subordination dated as of
January 16, 2009 (the "Intercreditor Amendment") among the Administrative Agent,
the Subordinated Agent, the Borrower and the Guarantors, (b) redetermine the
amount of the Borrowing Base as provided herein, and (c) make certain amendments
to the Credit Agreement as provided herein.


THEREFORE, the Borrower, the Lenders, the Issuing Lender and the Administrative
Agent hereby agree as follows:


ARTICLE I.
 
DEFINITIONS
 
Section 1.01Terms Defined Above.  As used in this Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein.
 
Section 1.02Other Definitional Provisions. The words "hereby", "herein",
"hereinafter", "hereof", "hereto" and "hereunder" when used in this Agreement
shall refer to this Agreement as a whole and not to any particular Article,
Section, subsection or provision of this Agreement.  Article, Section,
subsection and Exhibit references herein are to such Articles, Sections,
subsections and Exhibits of this Agreement unless otherwise specified. All
titles or
 


HOUSTON\2244116
 

--------------------------------------------------------------------------------

 


headings to Articles, Sections, subsections or other divisions of this Agreement
or the exhibits hereto, if any, are only for the convenience of the parties and
shall not be construed to have any effect or meaning with respect to the other
content of such Articles, Sections, subsections, other divisions or exhibits,
such other content being controlling as the agreement among the parties
hereto.  Whenever the context requires, reference herein made to the single
number shall be understood to include the plural; and likewise, the plural shall
be understood to include the singular.  Words denoting gender shall be construed
to include the masculine, feminine and neuter, when such construction is
appropriate; and specific enumeration shall not exclude the general but shall be
construed as cumulative.  Definitions of terms defined in the singular or plural
shall be equally applicable to the plural or singular, as the case may be,
unless otherwise indicated.
 
ARTICLE II.
 
CONSENT
 
Section 2.01Consent; Acknowledgment; Agreement.  Subject to the terms of this
Amendment, the Administrative Agent and the Lenders hereby consent to (a) the
execution and delivery of the Intercreditor Amendment and the terms and
conditions thereof and (b) the execution and delivery of the Subordinated Credit
Agreement Amendment and the terms and conditions thereof.  The consents by the
Lenders and by the Administrative Agent described in this Section 2.01 are
collectively referred to herein as the "Consents."  The Consents are contingent
upon the satisfaction of the conditions precedent described in Article VI
below.  Such Consents are strictly limited to the extent described
herein.  Nothing contained herein shall be construed to be a consent to or a
permanent waiver of the Sections covered by the Consents provided for herein or
any other terms, provisions, covenants, warranties or agreements contained in
the Credit Agreement or any other Loan Document.  The Lenders reserve the right
to exercise any rights and remedies available to them in connection with any
other present or future defaults with respect to any provision of the Credit
Agreement or any other Loan Document.  The descriptions herein of the Consents
are based upon the information provided to the Lenders on or prior to the date
hereof, and, to the extent that material information is incorrect or omitted
with respect to any activity, event or circumstance that could result in a
Default or Event of Default, such Consent shall not be deemed to apply to such
activity, event or circumstance.  The failure of the Lenders to give notice to
the Borrower of any such Defaults or Events of Default is not intended to be nor
shall be a waiver thereof.  The Borrower hereby agrees and acknowledges that the
Lenders require and will require strict performance by the Borrower of all of
its obligations, agreements and covenants contained in the Credit Agreement and
the other Loan Documents pursuant to the terms thereof, and no inaction or
action regarding any Default or Event of Default is intended to be or shall be a
waiver thereof.
 
ARTICLE III.
 
BORROWING BASE
 
Section 3.01Redetermination of Borrowing Base.  Subject to the terms of this
Amendment, the parties hereto agree that, as of the Effective Date, the
Borrowing Base shall be equal to $140,000,000 and such Borrowing Base shall
remain in effect at such amount until the Borrowing Base is redetermined in
accordance with the Credit Agreement.
 


 
HOUSTON\2244116
 
2

--------------------------------------------------------------------------------

 


ARTICLE IV.
 
AMENDMENTS
 


 
Section 4.01Section 1.01 of the Credit Agreement is hereby amended as follows:
 
(a)           Each of the following defined terms is deleted in its entirety and
replaced with the following:
 
"Adjusted Reference Rate" means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1%, and (c) a rate
determined by the Administrative Agent to be the Daily One-Month LIBOR plus
1.50%.  Any change in the Adjusted Reference Rate due to a change in the
Reference Rate, the Federal Funds Rate or the Daily One-Month LIBOR shall be
effective on the effective date of such change in the Reference Rate, Federal
Funds Rate or Daily One-Month LIBOR.
 
"Applicable Margin" means, with respect to any Advance, (a) during such times as
any Event of Default exists, 3% per annum plus the rate per annum otherwise
applicable under clause (b) below, and (b) at all other times:
 
(i)           for any day during the Subordinated Loan Period, the rate per
annum set forth below for the relevant Type of such Advance based on the
relevant Utilization applicable from time to time, and
 
Utilization
Eurodollar Rate Advances
Reference Rate Advances
Less than or equal to 25%
2.50%
1.50%
Greater than 25% but less than 50%
2.75%
1.75%
Equal to or greater than 50% but less than 75%
3.00%
2.00%
Equal to or greater than 75% but less than 85%
3.25%
2.25%
Equal to or greater than 85%
3.50%
2.50%



 
(ii)           for any day other than a day during the Subordinated Loan Period,
the rate per annum set forth below for the relevant Type of such Advance based
on the relevant Utilization applicable from time to time.
 
Utilization
Eurodollar Rate Advances
Reference Rate Advances
Less than or equal to 25%
2.00%
1.00%
Greater than 25% but less than 50%
2.25%
1.25%
Equal to or greater than 50% but less than 75%
2.50%
1.50%
Equal to or greater than 75% but less than 85%
2.75%
1.75%
Equal to or greater than 85%
3.00%
2.00%



The Applicable Margin for any Advance shall change when and as the relevant date
or Utilization changes, when and as the Subordinated Loan Period ends and when
and as any such Event of Default commences or terminates.
 
"Commitment Fee Rate" means the per annum commitment fee rate set forth below
and applicable from time to time.  The Commitment Fee Rate shall change when and
as the relevant Utilization changes:
 
Utilization
Rate
Less than or equal to 25%
0.300%
Greater than 25% but less than 50%
0.375%
Equal to or greater than 50% but less than 75%
0.375%
Equal to or greater than 75% but less than 85%
0.500%
Equal to or greater than 85%
0.500%

(b)           The following new terms are added in alphabetical order:
 
"Amendment No. 1 Effective Date" means January 16, 2009.
 
"APC Letter of Credit" means the "APC Letter of Credit" as defined in the
Subordinated Credit Agreement.
 
"Capital Expenditures" means, for the Borrower and its Subsidiaries for any
period, the aggregate of all expenditures and costs paid or, without
duplication, accrued by the Borrower and such Subsidiaries during such period
that are for items which should be capitalized in accordance with GAAP,
including intangible drilling and development expenditures.
 
"Daily One-Month LIBOR" means, for any day, the rate of interest per annum
(rounded upward, if necessary, to the nearest whole 1/8 of 1%) determined
pursuant to the following formula:
 
Daily One Month LIBOR =                               Base
LIBOR                                           
100% - LIBOR Reserve Percentage
 
 For purposes of this definition:
 
(a)           "Base LIBOR" means the rate per annum for United States dollar
deposits quoted by the Administrative Agent for the purpose of
 


 
HOUSTON\2244116
 
3

--------------------------------------------------------------------------------

 


calculating effective rates of interest for loans making reference to the "Daily
One-Month LIBOR", as the inter-bank offered rate in effect from time to time for
delivery of funds for one (1) month in amounts approximately equal to the
principal amount of such loans; provided that the Administrative Agent may base
its quotation of the inter-bank offered rate upon such offers or other market
indicators of the inter-bank market as the Administrative Agent in its
discretion deems appropriate including, but not limited to, the Eurodollar Rate.
 
(b)           "LIBOR Reserve Percentage" means the reserve percentage prescribed
by the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, adjusted by the Administrative Agent for expected changes in such
reserve percentage during a one (1) month period.
 
"Subordinated Loan Period" means the period from and including the Amendment No.
1 Effective Date to and including the Subordinated Loan Termination Date.
 
"Subordinated Loan Termination Date" means the first date on which (a) the
Subordinated Debt (other than contingent expense reimbursement and
indemnification obligations) has been paid in cash in full, (b) all Hedge
Contracts between the Borrower or any of its Subsidiaries and any Subordinated
Lender that is not also a Lender hereunder or any Affiliate of such a
Subordinated Lender have been terminated, (c) the Subordinated Loan Documents
have been terminated (except as to expense reimbursement and indemnification
provisions), and (d) the Subordinated Lenders have executed and delivered to the
Administrative Agent all documents and instruments required to release and
terminate the Liens securing the Subordinated Obligations.
 
Section 4.02Section 2.03(e)(ii) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
 
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to Reference Rate Advances.
 
Section 4.03Section 6.05 of the Credit Agreement is hereby amended by (a) adding
the phrase "and pursuant to the Exchange Agreement" after the phrase "pursuant
to the Registration Rights Agreement" in the lead-in to such Section, and (b) by
deleting clause (b) of such Section and replacing it in its entirety with the
following:
 
(b) the Borrower may declare and pay quarterly cash distributions to its equity
interest holders of Available Cash so long as before and after giving effect to
such distribution and any redetermination of the Borrowing Base as a result of
such distribution (1) no Default exists and (2) no Borrowing Base Deficiency
exists; provided that:
 


 
HOUSTON\2244116
 
4

--------------------------------------------------------------------------------

 


(i)no such cash distribution shall be made using the proceeds of any Advance
unless the Unused Commitment Amount, as it may have been calculated as a result
of such distribution, is greater than or equal to 10% of the lesser of (A) the
then effective Borrowing Base or (B) the aggregate Commitments;
 
(ii)           with respect to the cash distribution scheduled to be made on or
about May 15, 2009 attributable to the first quarter of 2009, no such
distribution shall be made unless (A) the sum of the Borrower’s unrestricted
cash and Unused Commitment Amount after giving effect to such distribution shall
be at least $20,000,000; provided that, for the avoidance of doubt, the undrawn
amount of the APC Letter of Credit or any proceeds received from a draw
thereunder shall not constitute unrestricted cash, or (B) the Subordinated Loan
Termination Date shall have occurred; and
 
(iii)           with respect to cash distributions made during the Subordinated
Loan Period, no such distribution shall exceed $0.44 per unit of Equity
Interests of the Borrower then outstanding per quarter; and
 
Section 4.04Article VI of the Credit Agreement is hereby amended by adding a new
Section 6.21 to the end thereof as follows:
 
Section 6.21                                Limitation on Capital
Expenditures.  The Borrower shall not, nor shall it permit any of its
Subsidiaries to, make or commit to any Capital Expenditure at any time during
the Subordinated Loan Period, except Capital Expenditures in the ordinary course
of business not exceeding $12,500,000 in the aggregate.
 
Section 4.05Section 9.01(a) of the Credit Agreement is hereby amended by (A)
deleting the semicolon after clause (x) and replacing it with "; or" and (B)
adding the new clause (xi) to the end thereof as follows:
 
(xi) amend or waive Section 6.05;
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.01Representations and Warranties.  The Borrower represents and
warrants that: (a) its representations and warranties contained in Article IV of
the Credit Agreement and its representations and warranties contained in the
Security Instruments, the Guaranties, and each of the other Loan Documents to
which it is a party are true and correct in all material respects on and as of
the Effective Date, as though made on and as of such date, except those
representations and warranties that speak of a certain date, which
representations and warranties were true and correct as of such date; (b) no
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate power and authority
of  the Borrower and have been duly authorized by appropriate corporate action
and proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of the Borrower enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and
 


 
HOUSTON\2244116
 
5

--------------------------------------------------------------------------------

 


approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Instruments are valid and subsisting and secure the Borrower's
obligations under the Loan Documents.
 
ARTICLE VI.
 
CONDITIONS
 
This Agreement shall become effective and enforceable against the parties hereto
upon the occurrence of the following conditions precedent:


Section 6.01Documentation.  The Administrative Agent shall have received
multiple original counterparts, as requested by the Administrative Agent, of (a)
this Agreement duly and validly executed and delivered by duly authorized
officers of the Borrower, the Administrative Agent, the Issuing Lender and the
Lenders and (b) the Intercreditor Amendment.
 
Section 6.02Subordinated Credit Agreement Amendment.  The Administrative Agent
shall have received true and correct copies of the fully-executed Subordinated
Credit Agreement Amendment and such agreement shall have become effective.
 
Section 6.03No Default.  No Default shall have occurred and be continuing as of
the Effective Date.
 
Section 6.04Representations.  The representations and warranties in this
Agreement shall be true and correct in all material respects.
 
Section 6.05Fees and Expenses.  The Borrower shall have paid (a) an amendment
fee in the amount of $350,000 to the Administrative Agent for the pro rata
account of the Lenders and (b) all fees and expenses of the Administrative
Agent's outside legal counsel and other consultants pursuant to all invoices
presented for payment on or prior to the Effective Date.
 
ARTICLE VII.
 
MISCELLANEOUS
 
Section 7.01Effect on Loan Documents; Acknowledgments.
 
(a)           The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.
 
(b)           The Administrative Agent, the Issuing Lender, and the Lenders
hereby expressly reserve all of their rights, remedies, and claims under the
Loan Documents.  Nothing in this Agreement shall constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, (ii) any of the agreements, terms or conditions contained in any of
the Loan Documents, (iii) any rights or remedies of the Administrative Agent,
the Issuing Lender or any Lender with respect to the Loan Documents, or (iv) the
rights of the Administrative Agent, any Issuing Lender or any Lender to collect
the full amounts owing to them under the Loan Documents.
 
(c)           Each of the Borrower, the Administrative Agent, the Issuing
Lender, and the Lenders does hereby adopt, ratify, and confirm the Credit
Agreement, and acknowledges and
 


 
HOUSTON\2244116
 
6

--------------------------------------------------------------------------------

 


agrees that the Credit Agreement and all other Loan Documents are and remain in
full force and effect, and the Borrower acknowledges and agrees that its
liabilities under the Credit Agreement and the other Loan Documents are not
impaired in any respect by this Agreement or the consent and amendment granted
hereunder.
(d)           This Agreement is a Loan Document for the purposes of the
provisions of the other Loan Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement shall
be a Default or Event of Default, as applicable, under the Credit Agreement.
 
Section 7.02Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.
 
Section 7.03Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Lenders, the Borrower, the Administrative Agent, the
Issuing Lender and their respective successors and assigns permitted pursuant to
the Credit Agreement.
 
Section 7.04Invalidity.  In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.
 
Section 7.05Governing Law.  This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of New York.
 
Section 7.06Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT, THE NOTES,
AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR
AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 




[Signature Pages Follow]


 
HOUSTON\2244116
 
7

--------------------------------------------------------------------------------

 
 

 